 In the Matter of CANONSBURG STEEL & IRON WORKSandUNITEDSTEELWORKERS OF AMERICA (C. I. 0.)Case No. R-4'733.-Decided February 4, 1943Jurisdiction:ordnance manufacturing industry.Practice and Procedure:petition dismissed when notice of termination of exist-ing contract and withdrawal thereof, took place before company had officialknowledge of petitioner's claims, and contract under the circumstances washeld to constitute a bar to a present determination of representatives.Mr. Thomas E. Whitten,of Pittsburgh, Pa., for the Company.Mr. Frank N. Hoffman,of Pittsburgh, Pa., for the USA.Messrs. Van B. CarterandWalterRoss,,both of Pittsburgh, Pa., forihe IAM.Mr. David V. Easton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE--Upon amended petitionduly filed byUnited Steelworkers of Amer-ica, (C. I. 0.), herein called theUSA, allegingthat a question affectingcommerce had arisen concerning the representation of employees ofCanonsburg Steel&IronWorks, Canonsburg,Pennsylvania,hereincalled the Company, the NationalLaborRelations Board provided foran appropriate hearing upon due notice before W. G. Stuart Sherman,Trial Examiner.Said hearingwas heldat Pittsburgh,Pennsylvania,on January7, 1943.TheCompany, theUSA, andInternational Asso-ciation of Machinists, herein called the IAM, appeared,,participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulings made at thehearing are free from preju-dicial error and are hereby affirmed.Upon the entire record inthe case,the Board makesthe following:FINDINGS OFFACTI.THE BUSINESS OF 'TIIE COMPANYCanonsburg Steel & Iron Works, a Pennsylvania corporation withits principal office in New York City, and its plant at Canonsburg,47 N L. B. B., No. 36.314 CANONSBURG STEEL Si IRON WORKS315Pennsylvania, is engaged in the manufacture of munitions for theUnited States Government.This proceeding involves the plant atCanonsburg,' Pennsylvania.During the 12 months preceding January 7, 1943, the Company usedat its Canonsburg plant raw materials valued at over $300,000, ap-proximately 30 percent of which was purchased and transported frompoints outside the State of Pennsylvania.During the same period, theCompany produced finished products valued in excess of $2,400,000,nearly all of which was transported to points outside the State of Penn-sylvania.The Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.InternationalAssociation 'ofMadhinists is a labor organizationaffiliated with the American Federation of Labor, Admitting to mem-bership employees of the Company..III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe USA began organizing the Company's employees in August1942, and on or about October 13, 1942, requested recognition as bar-gaining representative of the production and maintenance employeesat the Canonsburg plant.The Company refused, contending that ithad a contract with the IAM, which was still in existence, and whichconstituted a bar to.this proceeding.The contract above mentioned was executed on May 20, 1942, retro-active to May 1, and expires May 1, 1943. It provided for recognitionof the IAM as the exclusive bargaining agent of such employees ofthe Company who were members thereof, and contained the followingprovisions relating to changes and amendments :Article VIIIThirty (30) days prior to the expiration of one (1) year fromthe above date either party, by written notice served upon theother party, may propose changes in the rules and working con-ditions of this agreement, specifying the changes desired.After one (1) year from the above date either party, by writtennotice served upon the other, may propose changes in rates andworking conditions of this agreement specifying the changesdesired. ,316DECIS-+ONSOF NATIONALLABOR RELATIONS BOARD,Proposals to change any provision's of this agreementmaybemade by either party to the other by serving a thirty .(30) daysnotice, in writing at any time, specifying the changes desired.'Conferences will be started within ten (10) -'days from datenotice served in either of the above instances.There was 'no specific provision relating to termination of the con-tract before May 1, 1943.''On August 6,'1942, the IAM notified the Company by letter that itsmembers had voted to terminate the contract, and it was thereforeserving 30 days' notice of termination. .However, after negotiationshad been entered upon between the contracting parties, it was agreedbetween them that the notification of August 6, 1942, was canceled ;and, as a result of these negotiations, an addendum dated October 1,1942, was executed.This addendum accorded the IAM exclusive `rec-ognition and provided' for a "union ;shop."No changes were made inthe provisions relating to amendments and termination.Both theCompany and the IAM contend that the contract, as amended by theaddendum, constitutes a bar to this, proceeding.The USA contends that the contract is not a bar, basing, its con-tention upon the letter of August 6, 1942, which stated that the IAMwas "serving 30 days' notice-for the termination of [its] contract ...".However, this is merely unilateral action which could not be bindingupon the parties unless acquiesced in by the Company.This" did notoccur, as indicated' by the withdrawal of the alleged notice of termina-tion and the execution of the addendum of October 11, 1942, whichmerely modified some of the provisions of the contract.While it istrue that the Company had some unofficial knowledge of the organ-izational activities of the USA which had begun in August 1942, itwas only after the addendum of October 1 was executed that the USAasserted its claim.Under these circumstances, we find that the con-tract between the Company and the IAM constitutes a bar to a presentdetermination of representatives.However, our finding in this re-spect is without prejudice to the filing of a new petition shortly beforeApril 1, 1943, when notice pursuant to the contract is due.We find that no question has arisen concerning the representationof employees of the Company.ORDERYUpon the basis of the above findings of fact, the. National LaborRelations Board hereby orders that the amended petition for investi-gation and certification of representatives of employees of CanonsburgSteel & Iron Works, Canonsburg, Pennsylvania, filed by^United Steel-workers of America, (C. I. 0.) be, and it hereby is, dismissed.